Gtaynoe, J. (concurring):
The questions in this case are not open to discussion. First, the law of lateral support applies .in favor of the land in a public highway (Milburn v. Fowler, 27 Hun, 568; Finegan v. Eckerson, 32 App. Div. 233), though it may not apply against it (Radcliff’s Executors v. Mayor, etc., of Brooklyn, 4 N. Y. 195) ; and, second, equity will entertain a suit by the officials or municipal corporation having the care and control of a .public highway to prevent ■' any obstruction or endangering of it (Village of Oxford v. Willoughby, 181 N. Y. 155; City of New York v, Knickerbocker Trust Co., 104 App. Div. 223).
The interlocutory judgment overruling the demurrer to the complaint should be affirmed.
Jenks, J., concurred.
Interlocutory judgment affirmed, with costs. Order affirmed, with ten dollars costs and disbursements.